Title: William Shirman to Thomas Jefferson, 30 April 1814
From: Shirman, William
To: Jefferson, Thomas


          SirBent Creek,
              Apl 30th 1814
            
               
          I had the pleasure of Recving your letter the 16th Inst & the Contents truely observd had I Recvd it in time, Should been happy to have Complide as to Writing you an answer By Mr Ths Randolph from Nelson Court, you will please to excuse me for not meeting you at your place in Bedford as I was at that time So Ingaged put it out of my power.
          It is my firm resurlution to acomidate you in perfoming your Business to your Satisfaction Provided you Can wate untill I Comply with my Present Ingagements here
          If It will Sute you I Can Commence business for you by the 15th of July next 
          If it is agreeable to you to wate untill then I will thank you for a few lines as Soon as posible If you wish me to Come  to your house, before the 15th of July, I will take a pleasure in doing So, Wherein wee Can Come on pointed Turms—
          I am Your Humble SevtWm Shirman
        